Case 3:19-cv-00208-GMG Document 10-2 Filed 06/04/20GOVERNMENT
                                                     Page 1 of 9 EXHIBIT
                                                                  PageID #: 347



                                                                             Bureau of Alcohol Tobacco

                                                                             Firearms and Explosives



                                                                              Washington              Field Division




                                                                             90   K   Street    NE   Suite   1102

                                                                             Washington         DC 20002
                                                                             W    111 atf gov




                                                                January      29       2019




Mr    David       Frazier 11

Frazier's     Pawn Shop
922   N     Queen       Street


Martinsburg          WV       25404



Re    4-55-003-02-8H-01768



Mr    Frazier



As you      are aware         Investigators         from the Bureau of Alcohol Tobacco                                 Firearms and Explosives

ATF           conducted         an inspection of your firearms business                              at   your licensed premises beginning
on January         24 2018          which    continued      through      December                4    2018      and revealed multiple          willful

violations of the         Gun       Control Act of      1968         Title    18 United              States     Code Chapter 44 and the
implementing regulations                    Title   27 Code of         Federal Regulations                     Part   478


Accordingly          attached       is   a Notice     to   Deny      Application for License                        ATF Form 5300        43    citing

these violations         as    a basis for the denial of your Federal firearrns                               license application        for   renewal

Under 27          CFR   Part 478 you have             15 days        from the date you received the attached                          Notice     to


Deny       Application        for   License      to   request    a   hearing



If   you   will   like to     schedule a hearing please                contact        DIO Michael               F    Fronczak    at


202        648-7177 within 15 days of                 the receipt      of this        letter         If a    timely request for a hearing             is   not

received      the application            shall   be disapproved and a copy so marked                                will   be returned   to    you


                                                                      Sincerely




                                                            Michael      F       Fronczak

                                                      Director       Industry Operations

                                                       Washington            Field Division




                                                                                                                                                                 US00000001
                        Case 3:19-cv-00208-GMG Document 10-2 Filed 06/04/20 Page 2 of 9 PageID #: 348
US        Department                of Justice
                                                                                                                                                                                                                           for License
                                                     Firearms and Explosives
                                                                                                                                               Notice to                        Deny Application
Bureau         of    Alcohol         Tobacco


                                                                                                                                                                                                                                      3MMEM                  777-1

                                                                                    a an
                                                                                                                                                                                                                                                               filed     by
    F1    In the     matter of application                 for license        as

          or


                                                                                                                     4-55-003-02-81-1-01768
    V     in the     matter of application                 for renewal            of license         number                                                                                                                                                         as   a an


                                                                                                                                                                                                                                                               filed     by


                                                                                                                     and ZIP
Name        and Address of Applicant                       Show number                  street       city    State                     Code


David          Milton      Frazier        It


Frazier's           Pawn Shop
922       N    Queen        Street


Martinsburg             West         Virginia       25404




Notice          Is   Hereby Given That

The                           described           above    may        be   denied       because        the    applicant     does       not   qualify for licensing               under     the   provisions     of    18   U SC         923 d             as set forth     in

          application

the      pages      attached        and    made      a part      of this form            Pursuant        to   18    U SC           923 f 2          you       may   file    a request      for a hearing       to    review    the   denial        of your


application            This     request          must   be      received       in
                                                                                    duplicate          by the       Director      of   Industry Operations                 DIO        Bureau       of   Alcohol      Tobacco         Firearms and Explosives

located        at
                      90    K   Street         NE   Suite       1102       Washington            DC          20226                                                                                                                            I
                                                                                                                                                                                                                                                   within     15    days   of



your      receipt      of    this    notice




                                                                                         the                        described          above        for   renewal          of   a currently      valid license             may       continue       to    operate      under
Where          a timely       request           for hearing      is   made and                 application                                     is                                                                    you

                        license       pending        the     outcome         of   the   hearing         The     hearing         will   be held      as   provided          in   27   CFR   Part    478
your      present




If a timely          request        for a hearing          is   not    received         the    application         shall   be    disapproved and               a   copy     so   marked     will    be   returned     to the applicant




    17     Please see         included           brochure

Date                                             Name      and      Title    of Bureau          of   Alcohol         Tobacco           Firearms     and       Explosives         Official




    0   1292019                                  Michael        F     Fronczak          Director        Industry       Operations




                        on    the    date       shown below                served this notice           on    the    person      identified      below        by
    certify that                                                       I
I




                                                                                                                                                                                                          a           of the   notice    to       the    address    shown
               F-1     Certified          mail to     the address           shown       below                                                                                            Delivering           copy
                                                                                                                                                                                         below
                       Tracking Number
                                                                                                                                                         Or


Date Notice             Served




Print      Name and           Title    of       Person Served                                                                                                                                     Signature     of Person Served if applicable



    David      Milton       Frazier        11     Owner


Address          Where        Notice           Served



    922   N     Queen        Street


    Martinsburg            WV        25404




                                                                                                                                                                                                                                        ATF       E-Form     5300 43 4498
                                                                                                                                                                                                                                        Revised         September   2014




                                                                                                                                                                                                                                                          US00000002
    Case 3:19-cv-00208-GMG Document 10-2 Filed 06/04/20 Page 3 of 9 PageID #: 349
                                                                               2

                                                                                            ATF Form              4498

                                                                                            David Milton Frazier 11

                                                                                            922     N       Queen      Street


                                                                                            Martinsburg West Virginia 25404




Your   renewal application           for    your Federal Firearms License                    as a      Pawnbroker             in   Firearms other than

              Devices                                                              This notice explains                                       the denial
                                                             being denied                                             the basis       for
Destructive                   4-55-01768                is




Authorization for Revocation


Under the provisions           of Section      923 d1            Title    18    United      States      Code        U SC any                 application

submitted          a Federal Firearms License                            be approved                            other criteria
             for                                                shall                       if    among


        C The       applicant       has not willfully           violated       any of the provisions                 of this chapter              the Gun

        Control     Act        or regulations       issued thereunder




Legal Grounds for Denial


Your application         is   subject to denial pursuant            to    18   U SC 923 d1 C because                                  you         as well as your

representative      willfully     violated        the   Gun    Control Act and regulations                      personally          as described in the


paragraphs    below


Compliance History


1       In   2010    the licensee was subject to a compliance                           inspection           by     ATF   Industry          Operations

                                At the conclusion             of the inspection the licensee was cited                              for    among         other
        Investigators

        things



         a          Violation       of 27    CFR              478 102a1              for failing       to    conduct      a   new NICS
                    background           check    for    a transaction         where NICS was originally contacted                                 more

                    than 30 days prior



        b           Violation       of 27    CFR              47 821    a   for transferring            a firear     m without            first    completing

                    accurately       all   appropriate         sections     such      as   questions          31 32       33 and      35          of   ATF Form
                    4473


         C          Violations of 27           CFR             478 125 e          for failing      on eighteen            18        instances           to


                    completely accurately                    and timely record infon-nation                    such      as   the fact       of disposition

                    serial     number       the   FFL number from               whom       he received firearms the type of firearm

                                                                                                                    the Acquisition and
                    type of action and             the transferee's         physical       address           into


                    Disposition record



         d          Violations of 27           CFR             124 c 1         for transferring             a firearm on six           6          instances

                    without      first     requiring the transferee provide                 the personal identifying information                                 such
                    as   whether non-immigrant alien                      state    of residence             certification          date etc required by

                    ATF Form 4473

                    Violation of 27           CFR             124 c3i              for failing    to   complete question 20a the




                                                                                                                                                                    US00000003
    Case 3:19-cv-00208-GMG Document 10-2 Filed 06/04/20 Page 4 of 9 PageID #: 350
                                                                                  3


                                                                                                ATF Form          4498

                                                                                                David      Milton Fraz

                                                                                                922    N    Queen       Street


                                                                                                Martinsburg             West Virginia 25404




                purchaser's              identification        information             on one     1 ATF Form 4473
                Violations of 27                CFR            478 124c 3iv                    for   failing on six         6     instances        to       record

                or record accurately                   all   NICS       transaction information on                   ATF Form        4473 questions

                21   a   2   1   b   and 21     d   prior to the transfer of a firearm



       9        Violations of 27                CFR            478 124 c 4               for   failing on three          3     instances       to       complete

                or correctly             complete the infon-nation regarding                          the manufacturer            serial   number                 and

                caliber gauge of the firearm                      to    be   transferred         on   ATF Form           4473 question             29           prior to

                the transfer of the firearm



       h        Violations of 27                CFR            478 124 c 5               for   failing on five          5     instances       to   record or

                properly record the correct date of transfer of a firearm on                                            ATF Form 4473


2      During the 2010 inspection                     the    ATF        investigator       reviewed         federal firearms regulations                         and

       recordkeeping             requirements         with the licensee               and provided          the licensee with the Federal

       Firearms Regulations                 Reference         Guide an FFL Inforination Publication and a package                                                of   ATF
       Forms


3      On May       7   20 10 the licensee was provided with a copy of the Report of Violations                                                     ROV
       detailing the problems                ATF      found during           the      inspection          The licensee signed the              ROV
       acknowledging              that    be had received          it    and that the          ATF    inspector had discussed              the violations

       withbim


4      The licensee received                a   warning       letter     on June 1 2010 which again                       detailed   the violations

       discovered during the inspection                         The      letter    also   reminded         the   licensee that future violations

                                                                                                            of                    firearms license
       may be                                       and could
                   considered            willful                    result     in     the revocation              its   federal




5      In   2011    the licensee was subject to a compliance                               inspection        by    ATF    Industry Operations

                                 At the conclusion            of the inspection                the licensee was cited for             among             other
       Investigators

       things



       a        Violations of 27                CFR            478 125 e           for    failing on thirteen            13      instances         to


                completely               accurately          and timely record infon-nation                      such    as   the fact of disposition

                into     the Acquisition and Disposition record



       b        Violations of 27                CFR            124 c1          for     transferring a firearm without                 first    requiring the

                transferee provide                  their street     name      and number             providing instead            their social                 security

                number               on one occasion            and not requiring the transferee answer question                                    I   I
                                                                                                                                                            j    Have
                you ever renounced your United                             States      citizenship               on one occasion


                Violations of 27                CFR            478124 c 5                for   failing on two           2     occasions       to    properly

                sign and or record the correct date of                             transfer      of   a   firearm on      ATF Form 4473




                                                                                                                                                                           US00000004
    Case 3:19-cv-00208-GMG Document 10-2 Filed 06/04/20 Page 5 of 9 PageID #: 351


                                                                                                 ATF        Form 4498

                                                                                                 David Milton Frazier                  11


                                                                                                 922    N      Queen   Street


                                                                                                 Martinsburg West Virginia 25404




       d         Violations of 27             CFR          47 8 2 1          a     for   failing to print licensee's               name question                3   3
                 and      to    provide    licensee's     title        question          35     on   ATF       Forrn 4473        on two occasions



6      During the 2011 inspection the                     ATF          investigator            reviewed        federal firearms regulations                 and

                                                   with the licensee and provided                              the licensee with the Federal
       recordkeeping            requirements

       Firearms Regulations                Reference      Guide              an   FFL     Information Publication                  and a package            of ATF

       Forms



7      On March 14 2012                 the   licensee was provided                      with a copy of the Report of Violations                           ROV
       detailing the problems              ATF     found during               the    inspection             The licensee signed the                 ROV
       acknowledging             that   he had received           it    and       that   the    ATF    inspector had discussed the violations

       with     him


8      The licensee        also    attended      a warning             conference          on July 10 2012             at   ATF's Martinsburg West

                                  At the conference             the violations                 discovered                   the 2011          inspection as
       Virginia office                                                                                          during

       well as   how       to    correct   them and avoid future violations                             were discussed            in   detail       The    licensee

                                                                                                                                                        and was
       was given       the      opportunity     to ask any questions about the federal firearms regulations

       warned      that    future   violations          may be deemed                willful         The following day                ATF      sent licensee a

                                                                that     had taken place                    the warning          conference          and
       letter   summarizing the discussions                                                            at


                       the      licensee    that future       violations            may be       considered willful              and        may result     in
       reminding
       revocation      of the federal firearms license



9      In   2014    the licensee          was subject      to     a compliance                 inspection       by   ATF     Industry Operations

       Investigators            At the conclusion          of the inspection the licensee was                            cited     for        among    other

       things



       a         Violations of 27             CFR          478 125 e                for   failing       on twenty-five            25        instances      to


                                                         and timely record information such                                 as   the fact      of disposition
                 completely accurately
                 and      serial   number        into    the Acquisition and Disposition record



       b         Violations of 27             CFR          4782          1   a     for   failing on seven            7      instances          to   provide     the


                 type of firearm question                  18          the total         number of firearms question                        30a     a printed

                 seller's        name question           33       and the          transferor's        title    question         35    on     ATF Form 4473


       c         Violations of 27             CFR             124 c 1              for transferring a fireanti               on fourteen            14
                                                         requiting the transferee provide
                                    without     first                                                             the personal identifying
                 instances
                 infortnation           such   as full    name           residential           address place         of birth whether under

                 indictment signature                   etc   as       required          by ATF Form 4473


       d         Violation of 27              CFR         124 c 3i                   for failing       to   complete question 20b the                     alternate


                 documentation              used on one           1      ATF Form 4473


                 Violations of 27             CFR             478 124 c 3iv                     for failing to record or record accurately




                                                                                                                                                                        US00000005
      Case 3:19-cv-00208-GMG Document 10-2 Filed 06/04/20 Page 6 of 9 PageID #: 352
                                                                                  5


                                                                                                 ATF        Fon-n 4498

                                                                                                 David Milton Frazier               11


                                                                                                 922      N   Queen       Street


                                                                                                 Martinsburg West Virginia 25404




                      all    NICS    transaction    information on               ATF        Form 4473 questions                 2la 21 c 2ld               and

                      2le      prior to     the transfer of a firearm



                      Violations of 27          CFR         478 124 c 5                 for     failing on five           5   instances        to    properly

                      sign and or record the             correct        date of transfer of a firearm on                   ATF     Forin       4473


          g           Violation        of 27   CYR         478 126a             for failing          to   report the sale of two or more pistols

                      or revolvers          or combination         thereof to an unlicensed                         person on the same day or within

                      five consecutive          business days



10        During the 2014 inspection the                   ATF          investigator         reviewed         federal     firearms regulations            and

          recordkeeping            requirements     with the licensee                 and provided            the    licensee with the Federal

          Firearms Regulations               Reference     Guide           an   FFL     Information Publication                    and a package          of    ATF
          Forms


          On November 4 2014                   the licensee was provided                     with a copy of the Report of Violations

          ROV          detailing the problems             ATF      found during the inspection                          The   licensee signed the              ROV
          acknowledging             that   he had received         it    and    that   the      ATF       inspector had discussed              the    violations


          with    him


12        On    January       26 2015 ATF          sent    a warning            letter to       the licensee          which    again detailed the

          violations discovered during the inspection                             The       letter    once     again reminded            the licensee that

          future violations          may be     considered willful               and could           result    in    the revocation       of   its   federal


          firearms license



Applicable        Facts      and    Violations     of   Law


On    January24 2018 the               licensee was subject to a search warrant                              by     ATF   Criminal Enforcement                 CE
after   ATF CE conducted               three   3   controlled           purchases       from the           licensee's     business premises

Subsequent       to   the search warrant the licensee                    was subject            to   a compliance         inspection       by    ATF      Industry

Operations       Investigators          As   a result of the evidence                  obtained by           ATF CE       and the subsequent

compliance        inspection the licensee was cited for the following                                     willful    violations     which       are the basis

for   revocation      of the licensee


13        On    April       21 2017        licensee's    representative           falsely        completed an           ATF Form 4473                 entered

          incorrect         information into their acquisition                  and disposition record and improperly ran a                               NICS

          background           check    on himself for the purchase                    of   a   Remington            shotgun   Model 870 20 gauge
          SN C925158                which he actually        sold and transferred to Michele                            CREWS        in willful        violation

          of 18    US C             923 g1A 922 t 1                        and        924 a1A                 and 27      CFR            478 102 a
          478 124 c1 478 125 e                     and   478 128 a


14        On    July   29 2017         licensee's       representative           falsely        completed an           ATF Form 4473                 entered

          incorrect         information      into their   acquisition           and disposition record and improperly ran a NICS




                                                                                                                                                                   US00000006
     Case 3:19-cv-00208-GMG Document 10-2 Filed 06/04/20 Page 7 of 9 PageID #: 353
                                                                             6

                                                                                           ATF        Form 4498

                                                                                           David Milton Frazier 11
                                                                                           922    N     Queen     Street


                                                                                           Martinsburg West Virginia 25404




       background              check   on himself for the purchase                of a Glock           Model 19 9mm caliber
                                                                                                      pistol                                          SN
       AMCS728                 which he actually          sold and transferred            to   Audra CREWS who was eighteen                           years

       of age    at   the time of the handgun purchase                      in willful         violation     of 18    U SC              923 g1A
       922t 1 924 a1A                           and   922 x     and 27      CFR                478 102 a         478 124 c1 478 125 e
       and   478 128 a

15     On    October           18 2017     licensee's      representative          falsely      completed an          ATF Form 4473               entered

       incorrect       infon-nation       into their      acquisition       and disposition record and improperly ran NICS

                               check   on a person other than           the actual purchaser and facilitated                          the straw
       background
       purchase of a Hi-Point               rifle     Model 4595 45              caliber       SN     R55185         to   an individual        with a

       Virginia       driver's     license portrayed           by an    ATF        Undercover           UC agent            for the actual

       purchaser           portrayed by an          ATF    confidential      informant           Cl with        a felony conviction               who   the


       licensee's       representative          knew      or reasonable should have                 known was             a prohibited person in

       willful   violation of 18           USC             922 d1 923 g1A 922t 1                                     and     924 a1A              and 27

       CFR             478 102 a           478 124 c1 478 125 e                       and      478 128a


16     On    October 24 2017 licensee's representative                             falsely      completed an          ATF Form 4473               entered

       incorrect       information into their acquisition                   and disposition            record and improperly ran                  NICS

       background              check   on a person other than the                actual   purchaser and facilitated                   the straw

       purchase        of a Springfield          pistol   Model XD-9 9mm                   caliber       SN GM979645                   to   an individual

       with a West             Virginia driver's license portrayed                  by an      ATF UC          agent      for   the   actual   purchaser

       portrayed       by an      ATF     Cl with a felony conviction                 who        the licensee's        representative          knew     or

       reasonable should have                   known was      a prohibited         person
                                                                                                 in willful     violation        of 18      U SC
       922 d1              923   g1A 922 t 1                   and   924 a1A                    and 27       CFR            478 102 a
       478 124 c 1               478 125     e      and   478 128 a

17     On    January           18 2018    licensee's       representative          falsely      completed an         ATF Form 4473                entered

       incorrect       information into their acquisition                   and disposition            record and improperly ran                  NICS

       background              check   on a person other than the                actual   purchaser and facilitated                   the straw

       purchase        of a Springfield          pistol   Model X-D-45 45 ACP                       caliber     SN GM403              52 1 and an       FN
       pistol    Model FNS-9             9mm caliber SN GKU0026569                               to   an individual         with a West Virginia

       driver's       license      portrayed by an ATF UC agent for the                          actual      purchaser          portrayed      by another

       ATF UC          agent who the            licensee's    representative          knew       or reasonable should have                   known was
       an out-of-state           resident in willful        violation of 18         USC                 922 b3 923 g1A 922 t 1
       and   924a1A                    and 27    CYR           478 102 a 478 124 c1 478 125 e                                    and    478 128 a


18     You engaged in approximately forty-seven                             47      willful      violations      on       twenty-nine        29    ATF
       Form 4473 of 18           922 m USC                          923 g1A               and 27       CFR             47821 a          and    478 124 c
       for   transferring a firearm without                 first   completing        accurately         all   appropriate        sections      such as
       questions       I   I   a 16 22 23 and 29 of ATF Form 4473                                This   is   a repeat violation              The licensee

       was previously             cited   for   other violations       of   this   provision in          2010 2011 and 2014




                                                                                                                                                              US00000007
 Case 3:19-cv-00208-GMG Document 10-2 Filed 06/04/20 Page 8 of 9 PageID #: 354

                                                                             7


                                                                                             ATF Form          4498
                                                                                             David Milton Frazier 11

                                                                                             922    N    Queen       Street


                                                                                             Martinsburg West Virginia 25404




19   You engaged            in    approximately sixty-six                66      willful     violationson forty 40 ATF Form                                   4473
     of 19    USC                 922 m 923 g1A                      and 27        CFR            478 124 c 1 for transferring a
     firearm without first requiring the transferee provide                                  the personal identifying information                              such
     as   name       residential         address place of birth citizenship etc required by                                   ATF Form 4473                      This

     is   a repeat    violation           The    licensee was previously cited for other violations                                    of this provision             in


     2010 2011 and 2014


20   You engaged            in    approximately five             5     willful     violations       on    five      5 ATF          Forrn     4473 of            18

     U SC             922 m 922 t 1c                       and    923g1A                and 27       CFR             478 124 c3 i                   for failing


     to   verify and properly record the identity                         of the transferee by examining a valid government

     issued identification document                       as    defined    in    27   CFR           478 11           This     is   a repeat violation

     The licensee was previously                    cited      for other violations            of this provision            in   2010 and 2014



21   You engaged            in    approximately thirty-six                36     willful      violations of 18          USC                  922 m 922 t
     and    923 g1A                 and 27       CFR            478 124c3iv                  for failing       to   record       all   NICS        transaction

     information on              ATF Form         4473 questions            19a        19 c and          19A    prior   to    the transfer of a

     firearm         This    is   a repeat violation             The     licensee was previously cited for other violations                                    of

     this   provision        in   2010 and 2014



22   You     willfully      violated       18    UC               922 m       and     923 g1A                 and 27     CFR                478 124c 4
     for failing to         enter correct information regarding the manufacturer                                     serial      number           and

     caliber gauge of the firearm to be transferred on                                ATF Form 4473                 question           27   prior to the

     transfer    of the firearm This                 is   a repeat     violation        The licensee was previously                         cited       for   other

     violations       of this provision            in   2010


23   You engaged            in    approximately five             5     willful     violations       on    five      5 ATF          Form 4473 of 18

     U SC             922 m 923 g1A                           and 27     CER           478 124 c 5              for    failing to        properly sign

     and or record the correct date of                        transfer   of a    fireartri    on    ATF Form 4473                  This      is   a repeat

     violation        The licensee was previously                      cited for      other violations of this provision in                          2010
     2011     and    2014


24   You engaged            in    approximately two             2      willful     violations       of 18     U SC            922 g3               and 27

     CRR             478 126a        involving          four    4 handguns             for failing       to   timely or correctly                 report
                                                                                                                                                              the sale

     of two     or   more pistols or revolvers or combination                                thereof to an unlicensed                    person on the

     same day or within              five       consecutive       business days              This   is   a repeat violation                 The licensee

     was previously              cited    for   other violations of this provision in                     2014


25   You engaged            in    approximately eight             8      willful      violations     of 18      USC                922 m          and

     923 g1A                 and 27       CFR             478 125 e        for failing       to    completely accurately                    and timely

     record information              such        as the fact of disposition                the date of disposition                 the transferees             name
     and address            into   the Acquisition and Disposition record                            This      is   a repeat       violation            The

     licensee was previously cited                      for   other violations         of    this   provision in        2010 2011 and 2014




                                                                                                                                                                      US00000008
 Case 3:19-cv-00208-GMG Document 10-2 Filed 06/04/20 Page 9 of 9 PageID #: 355
                                                        8


                                                                ATF Form 4498
                                                                David Milton Frazier       11


                                                                922   N   Queen   Street


                                                                Martinsburg West Virginia 25404




26   You   willfully   violated   18   USC      922 t 1A    and 27   CFR      478102a1              for failing to


     conduct   a   NICS background      check   on a purchaser of a firearm This    is   a repeat    violation   The

     licensee was previously cited for other violations      of this provision in   2010




                                                                                                                       USOOOOOO09
